FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                          February 9, 2016
                        _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
LONNIE FARRIS,

      Plaintiff - Appellant,

v.                                                          No. 15-3160
                                               (D.C. No. 6:15-CV-01078-MLB-KMH)
GARDEN CITY, KANSAS,                                         (D. Kan.)

      Defendant - Appellee.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before TYMKOVICH, Chief Judge, HARTZ and MORITZ, Circuit Judges.
                 _________________________________

      Lonnie Farris appeals the district court’s dismissal of his complaint for failure

to state a claim. Discerning no reversible error, we affirm.

      Representing himself, Farris initially sued the city of Garden City for violating

the Americans with Disabilities Act. Farris then amended his complaint to allege

conspiracy and violation of 18 U.S.C. § 2385, a federal criminal statute. The district



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value. See Fed. R. App. P. 32.1;
10th Cir. R. 32.1.
court dismissed the complaint under Fed. R. Civ. P. 12(c) for failure to state a claim.

Farris appeals.1

      We review a district court’s Rule 12(c) dismissal de novo, using the same

standard that applies to dismissal under Rule 12(b)(6). Myers v. Koopman, 738 F.3d
1190, 1193 (10th Cir. 2013). Because Farris proceeds pro se, we liberally construe

his brief and apply a more forgiving standard than the one we apply to attorney-

drafted filings. See Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840

(10th Cir. 2005). But a pro se party must follow the same procedural rules that

govern other litigants. And we won’t act as Farris’ advocate by formulating

arguments or scouring the record on his behalf. See id.

      Here, the district court dismissed Farris’ ADA claim because it concluded his

complaint failed to sufficiently allege that Farris is a qualified individual with a

disability or that he suffered intentional discrimination by reason of his alleged


      1
         Preliminarily, we address two pending motions. First, Farris seeks relief
under Fed. R. App. P. 4(a)(4)(A)(vi), which extends the time to file an appeal if a
party timely files a Fed. R. Civ. P. 60 motion in district court. We deny the motion as
moot because Farris timely filed his notice of appeal and he needs no extension of
time. To the extent this filing can be construed as a motion to reconsider under Fed.
R. Civ. P. 60, we deny the motion because the district court—not this court—is the
proper forum for such a motion. Fobian v. Storage Tech. Corp., 164 F.3d 887, 889
(4th Cir. 1999).
       Second, Farris filed a “Motion for Exemptions From 10th Cir. R. 30.1(D)(5)
page limit for volumes and 10th Cir. R. 32(a) Font sizes in Briefs.” To the extent
Farris seeks permission to file an appendix in this appeal, we deny his request. See
10th Cir. R. 30.1 (“In pro se appeals, the district court clerk prepares a pro se
record.”); 10th Cir. R. 30.2(B) (“No other appendix may be filed except by order of
the court.”). But we grant Farris’ request for an exemption from 10th Cir. R. 32(a).

                                            2
disability. As for the conspiracy claim, the district court concluded Farris failed to

sufficiently identify either the individuals involved in the alleged conspiracy or the

agreement they allegedly entered into. Finally, the district court dismissed Farris’ 18

U.S.C. § 2385 claim, concluding § 2385 is a criminal statute that doesn’t provide for

a private cause of action.

       In his opening brief,2 Farris doesn’t specifically attack any of the district

court’s conclusions. Instead, he generally alleges the district court erred by ignoring

certain supporting documents in reaching those conclusions. But the district court

explicitly acknowledged Farris’ supporting documents before dismissing his claims.

And even assuming the district court failed to fully evaluate those documents, Farris

doesn’t explain how that alleged error impacted the district court’s ultimate decision.

Thus, we won’t reverse on this basis. See 28 U.S.C. § 2111 (requiring court to

disregard “errors or defects which do not affect the substantial rights of the parties”);

Shinseki v. Sanders, 556 U.S. 396, 410 (2009) (explaining that “party seeking

reversal normally must explain why the erroneous ruling caused harm”).

       While Farris’ opening brief purports to advance several additional arguments,

none of them attack the bases for the district court’s order of dismissal. Such

generalized assertions of error are insufficient to “place [the district court’s] rulings


       2
        To the extent we construe points that Farris makes for the first time in his
reply brief as challenges to the district court’s ruling, these arguments come too late.
We therefore decline to consider them. See Reedy v. Werholtz, 660 F.3d 1270, 1274
(10th Cir. 2011).

                                             3
at issue” on appeal. See United States v. Apperson, 441 F.3d 1162, 1195 (10th Cir.

2006) (declining to consider arguments because appellant failed to provide “detailed

explanation of how the district court erred”). Accordingly, we decline to address

those arguments.

      We affirm the district court’s order of dismissal.


                                           Entered for the Court


                                           Nancy L. Moritz
                                           Circuit Judge




                                          4